Exhibit 10.14

 

AMENDMENT NO. 1

TO

LEASE SCHEDULE NO. 001

TO

MASTER LEASE AGREEMENT NO. OFI0645215

 

 

Reference is made to Lease Schedule No. 001 dated November 21, 2014 (the
“Schedule”) between ONSET FINANCIAL, INC. (the “Lessor”) and Tropicana Las
Vegas, Inc. (the “Lessee”) to Master Lease Agreement No. OFI0645215 dated
November 21, 2014 (the “Master Lease”). The Schedule as it incorporates the
terms and conditions of the Master Lease, is referred to herein collectively as,
the “Lease”. Pursuant to the Lease, Lessor has agreed to purchase and lease to
Lessee property specified in the Lease. All capitalized terms used herein but
not defined herein shall have the same meanings ascribed to them in the Lease.

 

The Schedule as originally signed was based on Property with a Total Property
Cost Not To Exceed $3,000,000.00. The revised Total Property Cost is
$4,000,000.00. Based on the increased Property Cost, the Schedule is hereby
amended effective the date hereof by deleting Sections 4, and 8 and replacing
them with the following:

 

SECTION 4     TOTAL PROPERTY COST NOT TO EXCEED: $4,000,000.00. Lessee is not
obligated to draw down the entire Total Property Cost.

 

SECTION 8     DEPOSIT: $136,000.00. Provided no Event of Default has occurred
under the Lease, the Deposit shall be applied to the last Monthly Rental, plus
applicable sales/use and property tax

 

All other terms and conditions of the Lease shall remain in full force and
effect without change.

 

Dated: February 10, 2015

 

  LESSOR:   LESSEE:             ONSET FINANCIAL, INC.   TROPICANA LAS VEGAS,
INC.          

  BY:

/s/ Nancy Eggan

 

BY:

/s/ Joanne M. Beckett

 

Nancy Eggan

   

Joanne M. Beckett

  TITLE:

Sr. Vice President

 

TITLE:

VP/General Counsel/Secretary

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

STIPULATED LOSS SCHEDULE

DATED FEBRUARY 10, 2015

TO

LEASE SCHEDULE NO. 001

DATED NOVEMBER 21, 2014, AS AMENDED

TO

MASTER LEASE AGREEMENT NO. OFI0645215



STIPULATED LOSS VALUE TABLE

 

         

TOTAL

                   

TOTAL

           

AFTER

   

STIPULATED

   

STIPULATED

   

AFTER

   

STIPULATED

   

STIPULATED

   

MONTHLY

   

LOSS

   

LOSS

   

MONTHLY

   

LOSS

   

LOSS

   

PAYMENT

   

VALUE

   

PERCENTAGE

   

PAYMENT

   

VALUE

   

PERCENTAGE

                                                      0     $ 5,520,000      
138.00 %     16     $ 3,433,935       85.85 %     1     $ 5,407,147       135.18
%     17     $ 3,296,977       82.42 %     2     $ 5,274,145       131.85 %    
18     $ 3,160,058       79.00 %     3     $ 5,141,069       128.53 %     19    
$ 3,023,177       75.58 %     4     $ 5,007,919       125.20 %     20     $
2,886,334       72.16 %     5     $ 4,874,696       121.87 %     21     $
2,757,816       68.95 %     6     $ 4,773,367       119.33 %     22     $
2,619,898       65.50 %     7     $ 4,638,024       115.95 %     23     $
2,482,075       62.05 %     8     $ 4,502,663       112.57 %     24     $
2,344,349       58.61 %     9     $ 4,367,284       109.18 %     25     $
2,206,718       55.17 %     10     $ 4,231,886       105.80 %     26     $
2,069,183       51.73 %     11     $ 4,096,469       102.41 %     27     $
1,931,744       48.29 %     12     $ 3,961,033       99.03 %     28     $
1,794,401       44.86 %     13     $ 3,825,579       95.64 %     29     $
1,657,844       41.45 %     14     $ 3,707,965       92.70 %     30     $
1,520,000       38.00 %     15     $ 3,570,931       89.27 %     and thereafter
                 

 

This Stipulated Loss Schedule replaces and supercedes any and all Stipulated
Loss Schedules signed previously in connection with Lease Schedule No. 001





 

The Stipulated Loss Value for any item of lost, damaged or destroyed Property
shall be the Lessor's original cost of such item of Property multiplied by the
Stipulated Loss Percentage indicated in the above table which corresponds to the
month of the Lease after the Commencement Date in which the last Monthly Rental
payment was made. In the event of a total loss or destruction, the Stipulated
Loss Value for all lost or damaged Property shall be equal to the percentage or
dollar amount, as the case may be, listed under the Total Stipulated Loss Value
indicated above which corresponds to the month of the Lease after the
Commencement Date in which the last Monthly Rental payment was made. If a
partial or total loss occurs at any time prior to the Commencement Date of the
Lease, then the Stipulated Loss Value shall be equal to 138% of the total amount
funded. In the event the Lease is continued for any reason, then the last
percentage or dollar amount, as the case may be, shown above shall control
throughout any such continued term.

 

In the event of default under the Lease, Lessor may, in addition to all other
remedies available to it under the Lease, recover the dollar amount listed under
the Total Stipulated Loss Value indicated above as of the Monthly Rental payment
date immediately preceding the date of the default, or in the event of a default
under the Master Progress Payment Agreement, Lessor may recover an amount equal
to 138% of the total amount funded.



 

LESSOR:  

 

 

LESSEE:  

 

 

 

 

 

 

 

 

ONSET FINANCIAL, INC.

 

 

TROPICANA LAS VEGAS, INC.

 

 

 

 

 

 

 

BY:

/s/ Nancy Eggan  

 

BY:

/s/ Joanne M. Beckett  

                Nancy Eggan

 

 

                Joanne M. Beckett

 

TITLE:   Sr. Vice President

 

 

TITLE:   VP/General Counsel/Secretary

 

 